--------------------------------------------------------------------------------

Exhibit 10.2




EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT ("Agreement") dated as of March 1, 2010, between ANIL R.
DIWAN, c/o Nanoviricides, Inc., 135 Wood St., Suite 205, West Haven, CT
("Employee"), and NanoViricides, Inc., a corporation with offices at 135 Wood
St., Suite 205, West Haven, CT  ("the Company").


WHEREAS, the parties hereto desire to enter into this Agreement in order to set
forth the terms pursuant to which the Company will employ the Employee and the
Employee will serve as an employee of the Company.


NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, the parties hereto, intending to be legally bound, agree as
follows:


1.
Employment



The Company agrees to employ the Employee, and the Employee hereby agrees to
such employment, subject to the terms and conditions set forth in this
Agreement.




2.
Term



The employment of Employee shall be for a period of four (4) years commencing on
the date of this Agreement, but subject to the unanimous approval of the Board
of Directors, renewable annually thereafter upon unanimous approval of the Board
of Directors, provided that either party can terminate the employment at any
time, for any reason, upon 90 days’ notice (the “Employment Period”).




3.
Position and Duties



The Employee shall serve as Chairman of the Board of Directors and President, to
perform the usual duties of said offices, and shall have responsibility, subject
to direction of the Board of Directors, for participating in the management and
direction of the Company's business and operations, and shall perform such
specific other tasks consistent with such positions as may from time to time be
assigned to him by the Board of Directors.  The Employee shall devote his
business time to the performance of his duties hereunder, and shall devote his
labor, skill, attention, and best ability in a manner that will faithfully and
diligently further the business and interests of the Company.  Upon the
commencement of the Employment Period, the Employee shall fulfill such general
management duties and responsibilities as are consistent with the position of
Chairman of the Board of Directors, and the direction of the Board of
Directors.  In his capacity as Chairman of the Board of Directors, the Employee
shall endeavor to, and shall be given all necessary support (including financial
and administrative support) by the Company to (i) identify markets for the
Company's products and services; (ii) maintain, expand, and improve the
Company's profile in the financial markets; (iii) develop strategies and
operational plans for bringing the Company products to market; (iv) identify
potential business partners for strategic or marketing alliances; (v) identify
potential senior executives; (vi) establish budgets and control costs with
regard to the foregoing; and (vii) implement the Company's business strategies.

 
 

--------------------------------------------------------------------------------

 

Employee shall primarily work out of a location of his selection.  The Employee
agrees that he will travel to whatever extent it is reasonably necessary in the
conduct of the Company's business; provided, however, that the Employee shall
not be required directly or indirectly to relocate without his consent.


Nothing contained herein is intended to limit the employee's present research
and development work with TheraCour Pharma, Inc., and AllExcel, Inc.  This
agreement does not make any claim to any scientific or other discoveries,
including any patents, procedures, or any trademarks developed by Anil Diwan,
TheraCour Pharma, Inc., AllExcel, Inc., or any subsidiary or affiliate of such
entities.




4.
Indemnification



A.           Subject to the provisions of the Company's Certificate of
Incorporation, as amended from time to time, the Company shall indemnify the
Employee to the fullest extent permitted by the General Corporation Law of the
State of Nevada, as amended from time to time, for all amounts (including,
without limitation, judgments, fines, settlement payments, expenses, and
attorney's fees) actually and necessarily incurred or paid by the Employee in
connection with any action, suit, investigation, or proceeding arising out of or
relating to the performance by the Employee of services for, or the acting by
Employee as an officer or employee of, the Company, or any other person or
enterprise at the Company's request provided that he acted in good faith, for a
purpose which he reasonably believed to be in the best interests of the Company
and, in criminal actions or proceedings, in addition, had no reasonable cause to
believe that his conduct was unlawful.  The Employee’s expenses incurred in any
such action, suit, investigation or proceeding shall be advanced as incurred
upon an undertaking by the Employee to repay such expenses if they are
subsequently finally adjudicated and not indemnifiable.


B.            No indemnification may be made to or on behalf of the Employee if
a judgment or final adjudication adverse to the Employee establishes that his
acts were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or that he
personally gained in fact a financial profit or other advantage to which he was
not legally entitled.


C.           The Company shall use its best efforts to obtain appropriate levels
of D & O insurance as soon as possible as well as other insurance for general
business and product liability insurances.

 
 

--------------------------------------------------------------------------------

 
 
5.
Compensation and Benefits



A.
Base Salary



As compensation for the Employee's services hereunder during the Employment
Period, the Company shall pay the Employee a base salary of Two Hundred Fifty
Thousand Dollars ($250,000.00).  Upon the closing of a financing for the Company
with gross proceeds of at least Five Million Dollars ($5,000,000), such base
salary shall increase to Two Hundred Seventy-Five Thousand Dollars
($275,000).  In the event that the Company applies for and is listed on a
national stock exchange, the Employee’s base salary shall increase to Three
Hundred Thousand Dollars ($300,000) due to the additional requirements
associated with the such listing.  Any base salary payable hereunder shall be
paid in regular intervals in accordance with the Company's payroll practices,
but no less frequently than once each month.  The Board of Directors may
determine, from time to time, in its sole discretion, to pay the Employee
bonuses or additional compensation.  The Employee shall be entitled to
participate in all fringe benefits the Company provides for its employees
generally, and such other benefits as the Company provides generally for its
senior executives.  The Company shall pay for Two Million Dollars ($2,000,000)
of Life Insurance premiums of which the Company shall be the beneficiary of One
million Dollars ($1,000,000).


B.
Preferred Stock



The Company shall grant 1,000,000 shares of the Company’s Series A Convertible
Preferred Shares to Employee (the “Preferred Stock”) upon execution of this
Agreement, as follows:


i)  The Employee shall receive 250,000 shares of Preferred Stock upon execution
of this Agreement and an additional 250,000 shares of Preferred Stock on each
anniversary of this Agreement (the “Vesting Date”) until and including March 1,
2013, or until this Agreement is earlier terminated by Employee or Employer.


ii)  In the event that the Employee’s employment is terminated without cause,
the Employee shall be entitled to the  shares of  Preferred Stock which would
have been vested on the next Vesting date multiplied by a fraction wherein the
numerator is the number of days from the previous Vesting Date to the date of
termination and the denominator is 365, said shares of Preferred Stock to vest
as of the date of termination.


C.
Bonus



The Employee's performance shall be reviewed by the Board no less frequently
than annually and the Board shall have, at its discretion, the right to grant
additional stock options, increase base salary, or provide a cash bonus. The
Employee shall not vote on matters specifically and solely related to his
compensation. The Board is expected to provided performance guidelines and
strategic goals consistent with the Company's mission, objectives, and
resources. A Compensation Committee of the Board will compare the overall
Executive Compensation Program of the Company versus its competition and similar
businesses.


D.
Expense Reimbursement



The Company shall promptly pay the reasonable expenses incurred by the Employee
in the performance of his duties hereunder, including, without limitation, those
incurred in connection with business-related travel, telecommunications, and
entertainment, or, if such expenses are paid directly by the Employee, shall
promptly reimburse the Employee for such payment, provided that Employee has
properly accounted therefore in accordance with the Company's written policy of
which the Employee has had reasonable prior notice.

 
 

--------------------------------------------------------------------------------

 
 
E.
Portable or Cellular Telephone



The Company shall reimburse the Employee for business-related expenses incurred
in the use of a portable or cellular telephone.




6.
Termination



Notwithstanding any other provisions of this Agreement, the Employee's
employment may be terminated:


A.            For Cause.  By the Company for Cause upon notice to the Employee.
"Cause" shall mean the Employee’s having engaged in fraud, embezzlement, theft,
commission of a felony or, except as may be required by law or upon advice of
counsel, his having been proven to have made an intentional unauthorized
disclosure with the knowledge that such disclosure would materially harm the
Company of trade secrets or other proprietary information of the Company or a
subsidiary in violation of written policies regarding disclosure of trade
secrets and such information, and in each case such disclosure shall have
damaged the Company or s subsidiary in a material manner.


B.             Death.  In the event of Employee's death during the term of his
employment, the Company's obligation to pay further compensation hereunder shall
cease forthwith, except that Employee's legal representative shall be entitled
to (a) receive his monthly compensation for the period up to the last day of the
month in which such death shall have occurred and (b) receive on behalf of the
Employee's estate such benefits as to which the Employee may be entitled under
then existing; benefit policies and programs.


C.             Not for Cause/Severance.  By the Company other than for Cause in
which event the Company shall pay to the Employee an amount equal to six (6)
months salary as severance compensation (without regard to compensation or
benefits the Employee receives from any other source).  The Employee shall be
eligible for all benefits during this 6 month period including bonuses, vesting
of stock options, health care insurance and other fringe benefits that have been
ongoing prior to the written notice(without regard to compensation or benefits
the Employee receives from any other source).  The Company may elect to pay such
severance compensation in a lump sum or in equal payments over a period of not
more than six (6) months.  If the Employee leaves the employ of the Company
voluntarily as a result of a breach of this Agreement by the Company, there
having been as of the date of the Company's breach no breach of this Agreement
by the Employee which has not been cured or waived, then the Employee's
termination of employment shall be deemed to have been a termination by the
Company other than for Cause.  The Employee may treat reduction in rank or
responsibilities as termination of him without cause.

 
 

--------------------------------------------------------------------------------

 

Notwithstanding any of the foregoing provisions of this Section 6, if the
Employee is indebted to the Company, the severance pay or other compensation
obligations of the Company shall be applied first to such indebtedness, but only
in the amount and to the extent that the Employee does not dispute, the excess,
if any, will be paid to said Employee and, in any event, the Employee shall
remain liable for any excess of his indebtedness to the Company over any amounts
owed by the Company.  In addition, upon termination of the Employee's employment
(other than a voluntary termination by the Employee) all loans, expense
reimbursements and other amounts owed by the Company to the Employee (other than
severance compensation) shall become immediately due and payable.




7.
Compensation Upon Termination



Upon termination of this Agreement for any reason, the Company shall promptly
compensate the Employee (or, in the event of the Employee's death, his surviving
spouse, if any, or his estate) for all unreimbursed business expenses in
accordance with the Company's expense reimbursement policy in effect at the time
the expenses were incurred.




8.
Nondisclosure of Proprietary/Confidential Information



The Employee acknowledges that he will have access to information about the
Company and his employment with the Company shall, throughout the Employment
Period, bring him into close contact with many confidential affairs of the
Company, its subsidiaries and affiliates, and their respective customers,
including, without limitation, information proprietary to the Company, trade
secrets, and other confidential material, which information is not readily
available to the public and all of which is highly confidential and proprietary
and was developed at great effort and expense (such material, "Confidential
Information"). In recognition of the foregoing, during the Employment Period and
for a period of two (2) year thereafter, regardless of the reason for any
termination of employment (whether voluntary or involuntary and whether for
Cause or otherwise), the Employee shall not, without the written consent of the
Board of Directors of the Company , disclose, or use or make available for
anyone to use (except in the course of his employment hereunder and in
furtherance of the business of the Company, its subsidiaries, or its affiliates)
any Confidential Information and the Employee shall during the continuance of
his employment by the Company use his best efforts to prevent the unauthorized
publication or misuse of any Confidential Information; provided, however, that
Confidential Information shall not include any information (i) known generally
to the public (other than as a result of unauthorized disclosure by the
Employee) or (ii) developed by the Employee without violating any of the
provisions of this Agreement.
The Employee agrees that upon termination of his employment with the Company for
any reason, voluntary or involuntary, with or without Cause, he will immediately
return to the Company all Confidential Information within his possession (or
under his control), and shall not at any time thereafter copy or reproduce the
same.

 
 

--------------------------------------------------------------------------------

 
 
9.
Restrictive Covenant



(a)            Employee recognizes and acknowledges that during employment the
Employee will have access to, learn, be provided with, and, in some cases, will
prepare and create certain confidential proprietary business information,
including, but not limited to, client and customer information and customer
lists, all of which are of substantial value to the Company's business. The
Employee agrees that in addition to any other limitation, for a period of twenty
four (24) months after the termination of employment hereunder by him or for any
reason by the employer, the Employee will not, on his behalf or on behalf of any
other person, firm, or corporation, call on any of the Employer's, or that of
any of its affiliates or subsidiaries, customers, Investors, analysts,
Investment bankers, or other persons or businesses with which the employer and/
or Its subsidiaries or affiliates had communicated, solicited Investment, or
solicited for any business purposes,   for the purpose of soliciting and/or
providing to any of these customers any non-public customer information relating
to the Company's services, nor will the Employee in any way, directly or
indirectly, for himself, or on behalf of any other person, firm, or corporation
competing with the Company, solicit, divert, or take away any customers of the
Employer, its affiliates, or its subsidiaries. In the event of an actual or
threatened breach by the Employee of the provisions of this paragraph, the
Company shall be entitled to injunctive relief restraining the Employee from the
breach or threatened breach. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages from the
Employee.


(b)            During the course of employment and for a period of six (6)
months from the date of termination of this Agreement by him or for Cause,
Employee shall not, directly or indirectly, individually or on behalf of persons
not now parties to this agreement, or as a partner, stockholder, director,
officer, principal, agent, employee, or in any other capacity or relationship,
engage in any business or employment, or aid or endeavor to assist any business
or legal entity to engage in a business  utilizing technology or other products
or  businesses that directly compete with the Company's then current customer
sales and / or products in development (as of termination) within the United
States. Employee acknowledges the reasonableness of this restrictive covenant
and the reasonableness of the geographic area and duration which are a part of
this covenant.


(c)            The Company recognizes that the Employee has had  years of
experience in the research and development of pharmaceuticals, and that
concomitant with such experience is a network of personal and business
relationships, developmental work  already established prior to employment with
the Company, and nothing in this Section 9 will limit the business or activities
of Employee except for the restriction on information and customers set forth
above, but limited to the extent that such Information, customers, and other
contacts were not established prior to the employee's employment with the
company.




10.
Independence and Severability



Each of the rights enumerated in Sections 8 and 9 (the Restrictive Covenant,
Nondisclosure, and No-Solicitation clauses) shall be independent of the others
and shall be in addition to and not in lieu of any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in Sections 8 or 9, or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in Sections 8 and 9, is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form said
provision shall then be enforceable.

 
 

--------------------------------------------------------------------------------

 
 
11.
Solicitation of Former Employees



Employee agrees that during his employment with Employer and for twelve (12)
months, after termination of employment by him or for cause, the Employee will
not, on behalf of himself or on behalf of any, other person, firm, or
corporation, solicit for hire, nor for six months after such termination, hire
any of the professional or scientific employees of the Company employed as of
such termination.




12.
Specific Remedies



A.            The Employee acknowledges that the Company shall suffer
irreparable injury if he breaches his obligations under Sections 8, 9 and 11.
Accordingly, in the event of such breach, the Employee acknowledges that the
Company will be entitled to injunctive relief in any state or federal court of
competent jurisdiction within Connecticut. The Employee further submits to the
personal jurisdiction of such courts for the purposes of any such action.


B.             Employee hereby acknowledges that his services are unique and
extraordinary, and are not readily replaceable, and hereby expressly agrees that
the Company, in enforcing the covenants contained herein, in addition to any
other remedies provided for herein or otherwise available at law, shall be
entitled in any court of equity having jurisdiction to an injunction restraining
him in the event of a breach, actual or threatened, of the agreements and
covenants contained in these paragraphs.




13.
Employee's Duty to Mitigate



In the event Employee's employment is actually or constructively terminated by
the Company prior to the end of the Employment Period, whether or not such
termination is for Cause, Employee agrees to exert reasonable efforts to seek
alternative employment in the same or substantially similar position as that
held with the Company and at the same or substantially similar remuneration.




14.
Cooperation Following Termination



Provided that he is fairly compensated for his time and reimbursed for his
out-of-pocket expenses, the Employee agrees that, following notice of
termination of his employment, (i) he will cooperate fully with the Company in
all matters relating to the completion of his pending work on behalf of the
Company and the orderly transition of such work to such other employees as the
Company may designate; and (ii) he will cooperate with the Company as to any and
all claims, controversies, disputes, or complaints over which he has any
knowledge or that may relate to him or his employment relationship with the
Company. Such cooperation includes, but is not limited to, providing the Company
with all information known to him related to such claims, controversies,
disputes, or complaints and appearing and giving testimony in any forum.

 
 

--------------------------------------------------------------------------------

 
 
15.
Arbitration



To ensure rapid and economical resolution of any and all disputes directly or
indirectly arising out of, or in any way connected or related to the Executive's
employment with the Company or the termination of that employment, the Company
and the Executive each agree that any and all such dispute, whether of law or
fact of any nature whatsoever, shall, if dispute cannot be resolved within
thirty days despite good faith negotiation, be resolved by final and binding
arbitration by The American Arbitration Association - Commercial Division
("AAA") in New Haven, Ct.. The Employee agrees to submit to binding arbitration
for the resolution of any employment related controversy, dispute or claim
("Employment Related Claim"). The term "Employment Related Claim" means any
dispute, claim, or controversy against the Company, including claims related to
salary, bonuses, stock, options, vacation pay, fringe benefits, expense
reimbursement, severance benefits, wrongful discharge, defamation, fraud, and
breach of good faith and fair dealing, whether arising out of Employee's
employment, the cessation of Employee's employment or any terms or conditions of
Employee's employment, or arising out of this Agreement (including the
restrictive covenant hereunder), which could have been brought before an
appropriate government administrative agency or in an appropriate court.
Arbitration pursuant to this Agreement shall be the exclusive means for
resolution of such claims and the Company and the Employee understand that by
signing this Agreement, they are waiving his right to obtain any legal or
equitable relief from any government agency or court, or to commence any court
action or to have a jury trial. Notwithstanding the foregoing, Employee does not
waive his right to file a complaint with the Equal Employment Opportunity
Commission pursuant to Title VII, the ADEA, and/or the OWBPA.


The arbitrator's decision shall be final and binding. The arbitrator shall have
the power to award all legal or equitable relief that would have been available
in a court of law, including the costs of arbitration, to the extent such
damages are allowed under law.


Employee further acknowledges that he has been advised of his right to consult
legal counsel with regard to this Agreement.


The arbitration shall be governed by the laws of the State of Connecticut.




16.
Governing Law



This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut (without giving effect to conflicts of law). Only the
state and federal courts of Connecticut shall have jurisdiction over any
controversies regarding this Agreement; any action may be brought only in those
courts in Connecticut and the United States District Court for the District of
Connecticut having jurisdiction of the subject matter. Any process in any such
action may be served upon either party by delivering it or mailing it, certified
mail, directed to the addresses listed in Section 20.

 
 

--------------------------------------------------------------------------------

 
 
17.
Integration



This Agreement constitutes the entire understanding between the parties hereto
relating to the subject matter hereof, superseding all negotiations, prior
discussions, preliminary agreements, and agreements related to the subject
matter hereof made prior to the date hereof.




18.
Modifications and Amendments



This Agreement may be modified or amended only by an instrument in writing
executed by the parties hereto and approved in writing by a majority of the
Board of Directors. Such modification or amendment will not become effective
until such approval has been given.




19.
Severability



If any of the terms or conditions of this Agreement shall be declared void or
unenforceable by any court or administrative body of competent jurisdiction,
such term or condition shall be deemed severable from the remainder of this
Agreement, and the other terms and conditions of this Agreement shall continue
to be valid and enforceable.




20.
Notice



For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given as of the date delivered if delivered in person or by telecopy or if
mailed, by express courier, postage prepaid, addressed as follows:


If to Employee:
c/o NanoViricides, Inc.
 
135 Wood Street
 
West Haven, CT
   
If to the Company:
NanoViricides, Inc.
 
135 Wood Street
 
West Haven, CT.



or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of changes of address shall be
effective upon receipt.

 
 

--------------------------------------------------------------------------------

 
 
21.
Waiver



The observation or performance of any condition or obligation imposed upon the
Employee hereunder may be waived only upon the written consent of the
Shareholders of the Company. Such waiver shall be limited to the terms thereof
and shall not constitute a waiver of any other condition or obligation of the
Employee under this Agreement.




22.
Assignment



Neither party shall have the right to assign any rights or obligations under
this Agreement without the prior written approval of the other party.




23.
Headings



The headings have been inserted for convenience only and are not to be
considered when construing the provisions of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written upon.



 
Nanoviricides, Inc.
               
/s/
     
By Eugene Seymour, CEO
   
Duly authorized
               
/s/
     
Anil R. Diwan
 


 

--------------------------------------------------------------------------------